Exhibit 10.4(a)
 
ADDENDUM NO. 1 TO EXCHANGE OFFER AGREEMENT


THIS ADDENDUM NO.1 TO EXCHANGE OFFER AGREEMENT (the “Addendum”) is made as of
February __, 2010 (the “Effective Date”) by and among Thwapr, Inc., f.k.a.
Mobile Video Development, Inc., a Delaware corporation (the “Company”) and each
of the undersigned Stockholders under that certain Exchange Offer Agreement by
and among the Company and the Stockholders dated July 20, 2009 (the
“Agreement”). Capitalized terms not specifically defined herein shall have the
meaning ascribed to them in the Agreement.


RECITALS


WHEREAS, the Company and the Stockholders executed the Agreement dated July 20,
2009, pursuant to which the Company and Stockholders conducted a share exchange
under Section 3(a)(9) of the Securities Act of 1933, as amended where each
Stockholder exchanged all of its issued and outstanding shares of common stock
of the Company, par value $0.0001 per share (the “Common Stock”) for shares of
preferred stock of the Company, par value $0.0001 per share (the “Series A
Preferred Stock”);


WHEREAS, each share of Series A Preferred Stock is convertible into nine (9)
shares of Common Stock upon (i) the three (3) year anniversary of the closing of
the Offering, (ii) the Company obtaining at least 10,000,000 active registered
users, or (iii) upon the occurrence of a Change of Control;


WHEREAS, the holders of Series A Preferred Stock are subject to certain lock-up
provisions for a period of three (3) years as set forth in Section 5 of the
Agreement;


WHEREAS, the Company desires to convert all of the issued and outstanding shares
of Series A Preferred Stock into Common Stock and the Stockholders agree to
amend the conversion features of the Series A Preferred Stock;


NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, the sufficiency of which is hereby acknowledged, the parties
agree as follows:


TERMS AND CONDITIONS


1.    Conversion and Surrender.  The Company and each Stockholder agree that
each share of Series A Preferred Stock held by such Stockholder shall be
converted into nine (9) shares of Common Stock (the “Stockholder Shares”) as of
the Effective Date.  Each Stockholder agrees to surrender its original Series A
Preferred Stock certificate within five (5) days of the Effective Date. The
Company shall issue a new certificate evidencing the issuance of the Stockholder
Shares upon surrender by each Stockholder of its original Series A Preferred
Stock certificate for cancellation.

 
-1-

--------------------------------------------------------------------------------

 
 
2.    Prohibition of Pledge, Sale or Transfer.  The pledge, sale, or other
transfer of the Stockholder Shares, including (i) the use of the Stockholder
Shares as collateral for borrowing, or (ii) the granting of purchase options to
any other person or entity, shall be prohibited until the earlier to occur of
(x) three (3) years from the date of issuance of the Series A Preferred Stock;
or (y) upon the occurrence of a Change in Control, provided, however, that a
transfer by a Stockholder (certified by such Stockholder to the Company that
such transfer is for estate planning purposes), to (A) an immediate family
member; or (B) a trust, corporation, limited partnership or limited liability
company created by a Stockholder and in which the beneficial interest of such
trust and/or equity ownership of any such entity is for the principal benefit of
the Stockholder and/or the Stockholder’s immediate family, shall be permitted.


3.    Miscellaneous


3.1           Effectiveness; Continuity of Terms.  This Addendum shall be
effective when executed by the Company and each Stockholder.  All other terms
and provisions of the Agreement shall remain in full force and effect.


3.2           Governing Law.  This Addendum shall be governed, construed and
enforced in accordance with the laws of the State of New York, without regard to
the principles of conflicts of laws.


3.3           Counterparts.  This Addendum may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same agreement.  This Addendum, to the extent delivered by means of a
facsimile machine or electronic mail (any such delivery, an "Electronic
Delivery"), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto, each other party hereto shall re-execute original
forms hereof and deliver them in person to all other parties.  No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a defense to the formation of a
contract, and each such party forever waives any such defense, except to the
extent such defense related to lack of authenticity.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Addendum No. 1 to Exchange
Offer Agreement as of the Effective Date.


COMPANY:
     
Thwapr, Inc., a Delaware corporation
       
By:
     
Chief Financial Officer
     
STOCKHOLDERS:
   
Synthetica Holdings, LLC
     
By:
     
Maurizio Vecchione, Managing Director
     
SNK Trust
       
By:
     
Gaye Knowles, Its Trustee
     
By:
     
Jaspal Julie Soos
     
By:
     
Wilma Vander Burgh
     
By:
     
Kristopher Wocks
     
By:
     
Jaime Ashmore


 
-3-

--------------------------------------------------------------------------------

 